Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the captions in Portfolio Holdings Disclosure and Independent Registered Public Accounting Firm in the Statement of Additional Information in Post-Effective amendment No. 73 (Form N-1A, No. 33-59474) which has been incorporated by reference in this Post-Effective Amendment No. 83 to the Registration Statement (Form N-1A, No. 33-59474). /s/ Ernst & Young LLP Chicago, Illinois July 28, 2010 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the captions in Portfolio Holdings Disclosure and Independent Registered Public Accounting Firm in the Statement of Additional Information, and to the incorporation by reference of our report dated December 18, 2009, with respect to the financial statements and financial highlights of Principal Funds, Inc. filed in Post-Effective amendment No. 76 (Form N-1A, No. 33- 59474) which has been incorporated by reference in this Post-Effective Amendment No. 83 to the Registration Statement (Form N-1A, No. 33-59474). /s/ Ernst & Young LLP Chicago, Illinois July 28, 2010
